Exhibit PRESS RELEASE CHC ANNOUNCES THIRD QUARTER RESULTS Wednesday, March 12th, 2008, Vancouver, British Columbia, Canada: CHC Helicopter Corporation (the “Company” or “CHC”) (TSX: FLY.A and FLY.B; NYSE: FLI) today announced unaudited financial results for the three and nine months ended January 31, 2008. Financial Highlights (in millions of Canadian dollars, except per share amounts) Three Months Ended Nine Months Ended January 31, January 31, January 31, January 31, 2008 2007 2008 2007 Revenue $ 321.9 $ 300.8 $ 959.9 $ 836.9 Operating income 22.9 26.0 86.1 86.6 Net earnings from continuing operations 6.5 12.0 28.8 29.3 Net earnings from discontinued operations - - 16.4 0.4 Extraordinary item - 0.8 - 0.8 Net earnings 6.5 12.8 45.2 30.5 Per share information (diluted) Weighted average number of shares 46.4 46.1 46.4 46.1 Net earnings from continuing operations $ 0.14 $ 0.26 $ 0.63 $ 0.64 Net earnings from discontinued operations - - 0.35 0.01 Extraordinary item - 0.02 - 0.02 Net earnings 0.14 0.28 0.98 0.67 The Company continued to realize revenue increases over the prior year and continued its fleet renewal plan, which included the addition of eight new aircraft during the third quarter. The Company recorded a 14% increase in quarterly revenue (excluding foreign exchange (“FX”)) from the same period last year. The Company added 21 new aircraft to its fleet during the nine months ended January 31, 2008. During the third quarter, the Company began transitioning its Vancouver repair and overhaul shops and the Heli-One administration offices to its new Boundary Bay facility.The facility is expected to be completed by the fourth quarter of the current year.The Company believes that it is well positioned for future growth in its maintenance, repair and overhaul business with this new facility and the Company’s growing ability to support all new helicopter types, including the Eurocopter EC225, Sikorsky S76 and S92 and AgustaWestland AW139. During the third quarter, Global Operations’ revenue and segment EBITDAR increased $20.0 million (17%) and $2.3 million (6%), respectively, from the same period last year (excluding FX). Flying hours in Global Operations’ also increased by 1,949 hours (9%) over the same period last year.In the third quarter, European Operations’ revenue and segment EBITDAR increased $22.3 million (16%) and $4.2 million (18%), respectively, from the same period last year (excluding FX).Flying hours in European Operations also increased by 866 hours (4%) over the same period last year. During the third quarter, external revenue in Heli-One decreased slightly; however, internal revenue and segment EBITDAR increased by $12.9 million (14%) and $17.6 million (27%), respectively, from the same period last year (excluding FX). Page 1 Operating income decreased by $0.2 million or 1% (excluding FX) in the third quarter, compared to the same period last year, primarily due to an increase in lease costs and amortization expense, partially offset by increases in segment EBITDAR (excluding FX) in all operating segments. Net earnings for the third quarter were $6.5 million ($0.14 per share, diluted), a decrease of $6.3 million ($0.14 per share, diluted) from the same period last year. The following table presents the impact on net income and diluted earnings per share of certain items that affect the comparability of the Company’s net earnings from the applicable prior periods (all amounts are after-tax and in millions, except per share amounts): Three Months Ended Nine Months Ended January 31, January 31, 2008 2007 2008 2007 Diluted Diluted Diluted Diluted earnings earnings earnings earnings Net earnings per share Net earnings per share Net earnings per share Net earnings per share impact impact impact impact impact impact impact impact Operational Issues: Aircraft introduction costs1 $ (2.4 ) $ (0.05 ) $ (2.2 ) $ (0.05 ) $ (7.0 ) $ (0.15 ) $ (9.9 ) $ (0.21 ) Estimated net impact from the anticipated exit of power-by-the-hour ("PBH") maintenance programs 3.7 0.08 - - 0.5 0.01 - - Major component exchange costs - (2.4 ) (0.05 ) - - Aircraft impairment adjustment - (2.5 ) (0.05 ) - - Costs associated with exit from certain low margin contracts - (0.5 ) (0.01 ) - - Impact of aircraft availability and late delivery issues2 (3.1 ) (0.07 ) (3.0 ) (0.07 ) (6.5 ) (0.14 ) (7.0 ) (0.15 ) Net trade receivables provision decrease - - 3.4 0.07 3.1 0.07 10.7 0.23 (1.8 ) (0.04 ) (1.8 ) (0.05 ) (15.3 ) (0.32 ) (6.2 ) (0.13 ) Financing, Investing and Related Issues: Gain on disposal of Survival-One (discontinued operations) - 16.4 0.35 - - Equity losses in associated companies - (0.9 ) (0.02 ) - - Financing charges (FX and other) 3.6 0.08 2.6 0.06 (3.2 ) (0.07 ) (5.3 ) (0.12 ) 3.6 0.08 2.6 0.06 12.3 0.26 (5.3 ) (0.12 ) Other: Contract settlement costs - (1.2 ) (0.03 ) Restructuring recovery - 1.4 0.03 Environmental liabilities (0.7 ) (0.02 ) - - (0.7 ) (0.02 ) - - Tax adjustments (FIT and other) (2.0 ) (0.04 ) (2.2 ) (0.05 ) 2.2 0.05 (2.2 ) (0.05 ) (2.7 ) (0.06 ) (2.2 ) (0.05 ) 1.5 0.03 (2.0 ) (0.05 ) Total $ (0.9 ) $ (0.02 ) $ (1.4 ) $ (0.04 ) $ (1.5 ) $ (0.03 ) $ (13.5 ) $ (0.30 ) 1 Includes estimated after-tax interest and lease costs of $0.9 million ($0.02 per share, diluted) and $2.4 million ($0.05 per share, diluted) for the three and nine months ended January 31, 2008, respectively. (Three and nine months ended January 31, 2007 $0.8 million ($0.02 per share, diluted) and $3.8 million ($0.08 per share, diluted), respectively). 2 Includes customer service penalties, estimated revenue lost and short-term aircraft lease costs due to late delivery and lack of availability of aircraft to service contract and non-contract customers. Other significant variances include (all amounts are pre-tax, unless otherwise noted): Interest expense increases of approximately $0.5 million ($0.4 million or $0.01 per share, diluted, after-tax) and $2.2 million ($1.7 million or $0.04 per share, diluted, after-tax) for the three and nine months ended January 31, 2008, respectively, primarily as a result of higher debt levels related to investment in growing fleet and associated working capital; and Lease expense increases of approximately $3.9 million ($3.0 million or $0.06 per share, diluted, after-tax) and $15.0 million ($11.5 million or $0.25 per share, diluted, after-tax) for the three and nine months ended January 31, 2008, respectively, primarily due to an increase in the size of the Company’s leased fleet. Page 2 Amortization expense increases of approximately $4.6 million ($3.5 million or $0.08 per share, diluted) and $12.0 million ($9.1 million or $0.20 per share, diluted) for the three and nine months ended January 31, 2008, respectively, primarily due to a change in the amortization rate for rotables, an increase in the value of aircraft and other flying assets, partially offset by a decrease in owned aircraft in the fleet. Capital and liquidity: The Company used cash of $23.1 million in operations and invested $70.0 million in property and equipment during the three months ended January 31, 2008. The total number of aircraft in the fleet remained unchanged during the third quarter. However, during the third quarter eight new aircraft, including four Sikorsky S92, two AgustaWestland AW139 and two Eurocopter EC225 aircraft, were added to the fleet. These additions were offset by the disposal or return to lessors of eight older technology aircraft. The Company has 75 aircraft (36 heavy and 39 medium aircraft) on order, 16 of which are expected to be delivered in the final quarter of the current year, with the remaining 59 aircraft to be delivered over the next four years. The Company also has the option to purchase up to 34 additional heavy and medium aircraft over the next seven years. The Company had unused capacity under its credit facilities of $78.6 million and cash and cash equivalents of $15.6 million for a total of $94.2 million at January 31, 2008. The Company has approximately US $210 million in total credit-approved aircraft specific financing facilities currently available. Recent Developments Sylvain Allard, President and Chief Executive Officer, said, “We are deeply saddened by the news that our affiliate BHS - Brazilian Helicopter Services Taxi Aereo S.A. (“BHS”) had an accident involving an AS332L2 aircraft in the Campos Basin off the coast of Brazil on February 26, 2008. The lives of four people were lost with one individual still missing. Our thoughts and sympathies are with the families and friends of those who lost their lives. CHC and BHS continue to assist and support all agencies investigating the accident.” Subsequent to January 31, 2008, the Company announced that it has entered into an agreement with an affiliate of a fund managed by First Reserve Corporation to acquire all outstanding Class A Subordinate Voting Shares (“Class A Shares”) and Class B Multiple Voting Shares (“Class B Shares”) of the Company. Subject to the terms of the agreement, the affiliate will acquire the Class A Shares and Class B
